                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )      16 CV 6625
                                               )
        v.                                     )      Judge John Z. Lee
                                               )
ROBERTO LOPEZ-LEMUS,                           )
                                               )
              Defendant.                       )

                    MEMORANDUM OPINION AND ORDER

        Defendant Roberto Lopez-Lemus (“Lopez-Lemus”) has filed a motion to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2255. For the reasons stated

herein, Lopez-Lemus’s motion is denied.

                                     Background

        On November 6, 2014, Lopez-Lemus was charged with illegal reentry into the

United States, in violation of 8 U.S.C.§ 1326(a). He pleaded guilty on August 12,

2015.    The U.S. Probation Office submitted a pre-sentence investigation report

(“PSR”) on September 30, 2015. See PSR, 14-cr-00660, ECF No. 21. It identified the

base level for Lopez-Lemus’s offense as 8. Id. at 6. It also determined that, pursuant

to § 2L1.2(b)(1)(A)(ii) of the applicable United States Sentencing Guidelines

(“USSG”), his offense level should be enhanced by sixteen points for a 2004 conviction

in Cook County Circuit Court for aggravated battery. Id. at 6, 7, 9. His total offense

level—after subtracting points for acceptance of responsibility—was calculated at 21,

id. at 7, with a criminal history category of IV, id. at 10, 17. This yielded a guideline

imprisonment range of 57 to 71 months. Id. at 17. Lopez-Lemus agreed with the
calculation, although he requested a below-guidelines sentence of 36 months. See

Def.’s Sentencing Mem. at 1, 14-cr-00660, ECF No. 25.

      Lopez-Lemus was sentenced on November 10, 2015. 14-cr-00660, ECF No. 27.

At the hearing, the Court clarified that it was applying the sixteen-point

enhancement for a prior offense based on Lopez-Lemus’s conviction for aggravated

battery, as listed in the PSR, see PSR at 7, not his prior firearms offense. Sentencing

Transcript (“Tr.”) at 5:12–17, 14-cr-00660, ECF No. 31. The Court sentenced Lopez-

Lemus to a term of imprisonment of 45 months. Id. at 22:11–14; 14-cr-00660, ECF

No. 29. Lopez-Lemus did not file a notice of appeal.

      On June 23, 2016, Lopez-Lemus filed a pro se motion under 28 U.S.C. § 2255.

Pet’r.’s Mot., ECF No. 1.

                                  Legal Standard

      Section 2255 provides that a criminal defendant is entitled to relief from his

conviction and sentence if “the court finds that the judgment was rendered without

jurisdiction, or that the sentence imposed was not authorized by law or otherwise

open to collateral attack, or that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment vulnerable to collateral

attack.”   28 U.S.C. § 2255(b).    A court may deny a § 2255 motion without an

evidentiary hearing if “the motion and the files and records of the case conclusively

show” that the defendant is not entitled to relief. Id. Relief under § 2255 is available

“only in extraordinary situations, such as an error of constitutional or jurisdictional

magnitude or where a fundamental defect has occurred which results in a complete

miscarriage of justice.” Blake v. United States, 723 F.3d 870, 878–79 (7th Cir. 2013).

                                           2
                                            Analysis

       Lopez-Lemus raises only one ground for relief in his § 2255 motion.                      He

contends that his enhancement due to a prior conviction1 was unconstitutionally

categorized as a “crime of violence” under USSG § 2L1.2(b)(1)(A)(ii) instead of “any

other felony,” under § 2L1.2(b)(1)(D), which resulted in a sixteen-point enhancement

to his offense level, instead of a four-point enhancement. Pet’r.’s Mot. at 2. Lopez-

Lemus relies on Johnson v. United States, which held that 18 U.S.C. § 924(e)(2)(B)(ii),

the so-called residual clause of the Armed Career Criminal Act, is unconstitutionally

vague under the Due Process Clause.                  135 S. Ct. 2551, 2557 (2015).         Section

924(e)(2)(B)(ii) defined “violent felony,” the type of conviction that can serve as a

predicate conviction under the ACCA, as including any felony that “involves conduct

that presents a serious potential risk of physical injury to another.”

       According to Lopez-Lemus, Johnson rendered the 16-level enhancement

“inapplicable,” meaning that Lopez-Lemus should have received only a four-level

enhancement. Pet’r.’s Mot. at 2. The Government responds that a recent Supreme

Court decision, Beckles v. United States, 137 S. Ct. 886 (2017), foreclosed the relief

Lopez-Lemus seeks under Johnson.               Govt.’s Resp. at 5–6, ECF No. 18.               The

Government further contends that he procedurally defaulted on any Johnson claim.

Id. at 7–8.




1        Lopez-Lemus contends that the Court imposed a 16-point increase in his base offense level
under USSG § 2L1.2(b)(1)(a)(ii) on the grounds of a prior conviction for firearms possession. See
Pet’r.’s Mot. at 1–2. However, as the Government points out, see Govt.’s Resp. at 6, ECF No. 18, the
prior conviction that served as the grounds for this sentencing enhancement was for aggravated
battery, not firearms possession. Tr. at 5:15–17.

                                                 3
      The Government is correct that Beckles bars Lopez-Lemus from any relief

under Johnson. In Beckles, the petitioner challenged a provision in the sentencing

guidelines that defined a “crime of violence” using the same language that Johnson

ruled was unconstitutionally vague.       Beckles, 137 S. Ct. at 891 (citing USSG

§ 4b1.2(a)(2)). The Supreme Court rejected the petitioner’s argument, holding that

because the Guidelines do not fix the permissible range of sentences, but “merely

guide the exercise of a court’s discretion in choosing an appropriate sentence within

the statutory range . . . . the Guidelines are not subject to a vagueness challenge

under the Due Process Clause.” Id. at 895.

      Because the Guidelines are categorically not subject to a vagueness challenge

under the Due Process Clause, Lopez-Lemus cannot successfully challenge

§ 2L1.2(b)(1)(A)(ii) as vague. Even if he could, the definition of “crime of violence” in

the version of USSG § 2L1.2(b)(1)(A)(ii) effective at Lopez-Lemus’s sentencing does

not even include the language ruled unconstitutionally vague in Johnson. See USSG

Manual § 2L1.2 cmt. (U.S. Sentencing Comm’n 2015, effective November 1, 2015)

(defining “crime of violence” as “[A]ny of the following offenses under federal, state,

or local law: murder, manslaughter, kidnapping, aggravated assault, forcible sex

offenses (including where consent to the conduct is not given or is not legally valid,

such as where consent to the conduct is involuntary, incompetent, or coerced),

statutory rape, sexual abuse of a minor, robbery, arson, extortion, extortionate

extension of credit, burglary of a dwelling, or any other offense under federal, state,

or local law that has as an element the use, attempted use, or threatened use of

physical force against the person of another.”).

                                           4
       As Johnson was Lopez-Lemus’s only grounds for his motion to correct his

sentence, the Court denies the motion.2

                                         Conclusion

       For the foregoing reasons, Lopez-Lemus’s motion to vacate, set aside, or correct

his sentence under § 2255 [1] is denied. The Court declines to issue a certificate of

appealability under Rule 11 of the Rules Governing Section 2255 Proceedings for the

United States District Courts, because Lopez-Lemus has not made a substantial

showing that reasonable jurists could debate whether his motion should have been

resolved in a different manner. See 28 U.S.C. § 2253(c)(2); Narvaez v. United States,

674 F.3d 621, 626 (7th Cir. 2011) (citing Slack v. McDaniel, 529 U.S. 473, 483–84

(2000)).



IT IS SO ORDERED.                           ENTERED 11/29/18



                                            __________________________________
                                            John Z. Lee
                                            United States District Judge




2       Because the Court finds that Lopez-Lemus’s argument to correct his sentence based on
Johnson fails on the merits, it does not address the Government’s argument that he procedurally
defaulted the Johnson claim. Govt.’s Resp. at 7–8. The Court also declines to address the
Government’s contention that Lopez-Lemus does not have a claim under United States v. Vivas-Ceja,
808 F.3d 719 (7th Cir. 2015), because Lopez-Lemus did not make the argument. Id. at 8–11.

                                               5
